OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01920 Stralem Fund (Exact name of registrant as specified in charter) 645 Madison AvenueNew York, New York (Address of principal executive offices) (Zip code) Andrea Baumann Lustig Stralem & Company Incorporated645 Madison AvenueNew York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 888-8123 Date of fiscal year end:October 31, 2010 Date of reporting period: April 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. STRALEM EQUITY FUND LETTER TO SHAREHOLDERS May 2010 Dear Shareholder, During the first six months of its fiscal year, November 1, 2009 through April 30, 2010, Stralem Equity Fund’s performance was as follows: Share Class Fund* S&P 500** Institutional: STEFX (10/31/09-4/30/10) 12.2% 15.7% Adviser: STRAX (11/13/09-4/30/10)*** 6.9% 9.5% * Net, after fees**Does not reflect deduction for fees, expenses or taxes***STRAX inception: 11/13/09 The market rally which began in March 2009 and is now more than a year old has delivered an increase of 79.63% in the S&P 500 Index from its low on March 9th, 2009 through April 30th, 2010.After a brief pull-back in January and February, it resumed its seemingly relentless climb, even in the face of weak consumer, housing and employment data in the U.S., and a growing concern regarding sovereign credit risk around the globe. In our opinion, the most fundamentally-challenged names and industry groups have led the way, including recent TARP recipients, smaller-capitalization stocks and lower-credit-quality companies. Although there has been some uptick in GDP figures, and indeed there is some inventory restocking taking place (from extremely bare levels), we remain skeptical of the sustainability of what we view as a “statistical” recovery. Some exceptional profits have been made through extreme cost-cutting, but we believe that most operators understand the weak aggregate demand picture and the importance of government stimulus in supporting demand over the last few quarters. It is for this reason that we are skeptical that the exceptional profits being made will send the usual signals to ramp up capital expenditures, capacity and hiring. At Stralem, we have maintained that the global downturn was triggered not by an excess of inventories, but by an excess of liabilities. In fact, in our view, the excessive level of debt has been the distinguishing feature of this recession. This is true of the U.S. and other “aging” developed economies, particularly Western Europe. While some consumer and financial company deleveraging has taken place in the U.S., the federal government has ratcheted up its borrowing, “shifting” those liabilities onto its own balance sheet. In the meantime, in our view, the underlying real economy has shrunk and the cash flows which will be called on to service the total debt load have also shrunk. We believe there is consequently more deleveraging to come – whether it is through belt-tightening and paying down debt, defaulting, or governments inflating their way out of total debt burdens. Though the composition of borrowing differs in Western Europe and Japan, this is also true for them: we believe there is more deleveraging to come. In our view, capital preservation is the key to achieving higher compounded returns over time and the quality end of the spectrum typically suffers less in down markets while participating substantively in up markets. As such, we have always invested in what we view to be the high-quality end of our universe. In the current environment, in which complacency seems to be the order of the day, we believe careful stock selection and sticking to the quality end of the spectrum are even more important. We will continue to 1 focus on companies with very strong balance sheets, large moats around their franchises, the ability to adapt globally and the wherewithal to keep their suppliers in business. These are the companies who, in our view, will be able to continue to innovate during what may be a longer, dryer valley than anticipated, outmaneuver their competition and find opportunities within the broader context of lackluster economic growth going forward. As such, we’ll continue to place paramount importance on participating in the market while reducing volatility and preserving capital in the current incongruous environment. Sincerely, Stralem & Company Incorporated This report reflects our views and opinions as of May, 2010. These views are subject to change at any time based upon market or other conditions. It was prepared for the information of the Fund’s shareholders. It is not authorized for distribution to prospective investors in the Fund unless it is preceded or accompanied by a current summary prospectus and/or statutory prospectus which both describe the Fund’s objectives, risks, policies, expenses and other important information. Investors are advised to read the summary prospectus and/or prospectus carefully before investing. Past performance is not indicative of future results. Current performance may be lower or higher than the data contained herein. The Fund can suffer losses as well as gains. For more current information throughout the year please contact the Fund by calling 1-866-822-9555 or visit the Fund’s website at www.stralemfund.com. The Fund is distributed by Ultimus Fund Distributors, LLC. 2 STRALEM EQUITY FUND PORTFOLIO INFORMATION April 30, 2010 (Unaudited) 3 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) Shares Common Stocks — 95.1% Value Consumer Discretionary — 3.5% Hotels, Restaurants & Leisure — 3.5% McDonald’s Corp. $ Consumer Staples — 14.0% Food & Staples Retailing — 5.7% Kroger Co. Wal-Mart Stores, Inc. Food Products — 1.7% Kellogg Co. Household Products — 3.3% Procter & Gamble Co. (The) Personal Products — 3.3% Avon Products, Inc. Energy — 12.9% Energy Equipment & Services — 0.8% Schlumberger Ltd. Oil, Gas & Consumable Fuels — 12.1% Chevron Corp. Devon Energy Corp. XTO Energy, Inc. Financials — 3.2% Insurance — 3.2% Loews Corp. Health Care — 10.8% Pharmaceuticals — 10.8% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Industrials — 24.4% Aerospace & Defense — 6.5% L-3 Communications Holdings, Inc. United Technologies Corp. Electrical Equipment — 3.6% Emerson Electric Co. See notes to financial statements. 4 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 95.1% (Continued) Value Industrials — 24.4% (Continued) Industrial Conglomerates — 7.0% 3M Co. $ General Electric Co. Machinery — 7.3% Caterpillar, Inc. Danaher Corp. Information Technology — 13.1% Communications Equipment — 2.5% Cisco Systems, Inc. (a) Computers & Peripherals — 2.3% Hewlett-Packard Co. IT Services — 3.3% International Business Machines Corp. Semiconductors & Semiconductor Equipment — 2.5% Intel Corp. Software — 2.5% Microsoft Corp. Materials — 1.2% Metals & Mining — 1.2% Newmont Mining Corp. Utilities — 12.0% Electric Utilities — 8.1% Duke Energy Corp. Southern Co. (The) Multi-Utilities — 3.9% Consolidated Edison, Inc. Total Common Stocks (Cost $111,045,971) $ Principal United States Treasury Securities — 2.2% Value $ U.S. Treasury Bills, 0.14%*, due June 17, 2010 (Cost $2,999,468) $ See notes to financial statements. 5 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Money Market Funds — 2.4% Value Dreyfus Treasury Prime Money Market Fund, 0.00%** (Cost $3,221,438) $ Total Investments at Value — 99.7% (Cost $117,266,877) $ Other Assets in Excess of Liabilities — 0.3% Net Assets — 100.0% $ (a) Non-income producing. * Annualized yield at time of purchase, not a coupon rate. ** Rate shown is the 7-day effective yield at April 30, 2010. See notes to financial statements. 6 STRALEM EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) ASSETS Investments, at value (Cost $117,266,877) $ Cash Dividends receivable Receivable for capital shares sold Other Total Assets LIABILITIES Payable to Investment Adviser (Note 3) Payable to administrator (Note 3) Payable for capital shares redeemed Accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss from securities transactions ) Net unrealized appreciation Net Assets $ PRICING OF INSTITUTIONAL CLASS Net assets applicable to Institutional Class $ Institutional Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ PRICING OF ADVISER CLASS Net assets applicable to Adviser Class $ Adviser Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ (a) Redemption price varies based on length of time held (Note 1). See notes to financial statements. 7 STRALEM EQUITY FUND STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2010 (Unaudited) INVESTMENT INCOME Dividends $ Interest Total Income EXPENSES Investment advisory fees (Note 3) Professional fees Administration fees (Note 3) Transfer agent fees, Institutional Class (Note 3) Transfer agent fees, Adviser Class (Note 3) Registration fees, Common Registration fees, Institutional Class Registration fees, Adviser Class Insurance Printing Income and excise taxes (Note 1) Trustees’ fees Distribution fees, Adviser Class (Note 3) Other Total Expenses Fee reductions and expense reimbursements by the Adviser (Note 3): Common ) Institutional Class ) Adviser Class ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss from securities transactions ) Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. 8 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, (Unaudited) Year Ended October 31, OPERATIONS Net investment income $ $ Net realized loss from securities transactions ) ) Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Investment income, Institutional Class — ) CAPITAL SHARE TRANSACTIONS Institutional Class Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — Proceeds from redemption fees (Note 1) 2 — Payments for shares redeemed ) ) Net increase in Institutional Class net assets from capital share transactions Adviser Class Proceeds from shares sold — Proceeds from redemption fees (Note 1) 5 — Payments for shares redeemed ) — Net increase in Adviser Class net assets from capital share transactions — TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ See notes to financial statements. 9 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Six Months Ended April 30, (Unaudited) Year Ended October 31, CAPITAL SHARE ACTIVITY Institutional Class Shares sold Shares reinvested — Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period Adviser Class Shares sold — Shares redeemed ) — Net increase in shares outstanding — Shares outstanding, beginning of period — — Shares outstanding, end of period — See notes to financial statements. 10 STRALEM EQUITY FUND - INSTITUTIONAL CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout each period) Six Months Ended April 30, 2010 (Unaudited) Year Ended October 31, Ten Months Ended October 31, 2005 Year Ended December 31, 2004 Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net gains (losses) on securities ) Total from investment operations ) Less distributions: Dividends from net investment income — ) Distributions from realized gains — — — ) — — — Total distributions — ) Proceeds from redemption fees collected (Note 1) (a) — Net asset value, end of period $ Total return (b) 12.17% (c) 8.46% )% 14.18% 8.98% 8.38% (c) 15.05% Ratios/supplemental data: Net assets, end of period (000’s) $ Ratio of net expenses to average net assets 1.14% (d)(f) 1.73% (e) 1.53% 1.53% 1.70% 1.57% (d) 1.86% Ratio of net investment income to average net assets 1.25% (d) 1.21% 1.10% 0.83% 0.76% 0.18% (d) 0.81% Portfolio turnover rate 4% (c) 21% 22% 22% 18% 18% (d) 26% (a) Amount rounds to less than $0.01 per share. (b) Total return is the measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Absent investment advisory fees voluntarily waived by the Investment Adviser, the ratio of expenses to average net assets would have been 1.76% for the year ended October 31, 2009 (Note 3). (f) Absent investment advisory fee reductions by the Investment Adviser, the ratio of expenses to average net assets would have been 1.69%(d) for the period ended April 30, 2010 (Note 3). See notes to financial statements. 11 STRALEM EQUITY FUND - ADVISER CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout the period) Period Ended
